Citation Nr: 0511194	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  03-26 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to initial rating in excess of 20 percent 
disabling for status post right shoulder subacromial 
decompression.

2.  Entitlement to service connection for positive purified 
protein derivative tuberculin test.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk




INTRODUCTION

The veteran served on active duty from June 1993 to May 2001.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Muskogee, Oklahoma (RO).

The issue of individual unemployability was raised by the 
veteran in his appeal dated August 2003, and is referred to 
the RO for further development.

The issue of a separate rating for the post-surgery scar of 
the right shoulder was raised by the veteran at the July 2003 
VA peripheral nerves examination, and is referred to the RO 
for further development.


FINDINGS OF FACT

1.  The veteran has limitation of motion of his right arm to 
shoulder level, but does not have limitation of motion of his 
right arm midway between shoulder level and his side.

2. The veteran exhibited a positive purified protein 
derivative tuberculin (PPD) test, but no signs or symptoms of 
tuberculosis during active service.

3. A positive PPD test alone does not constitute a disability 
for which VA compensation benefits may be awarded.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
status post right shoulder subacromial decompression has not 
been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2004).


2. Service connection for a positive PPD test may not be 
granted. 38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by a 
letter dated in December 2001 that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  The duty to notify the 
appellant of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the Board notes that the 
veteran's service medical records have been deemed "lost" 
by the RO after an extensive search in July 2002.  However, a 
portion of the service medical records were obtained through 
other means, and are associated with the claims file.  His VA 
treatment records have been associated with the claims file.  
The claimant has provided authorizations, and his private 
medical records were obtained.  There is no indication that 
other Federal department or agency records exist that have 
not been requested.  The claimant was notified of the need 
for VA examinations, and they were accorded him in June 2003 
and July 2003.  The veteran was asked to advise VA if there 
were any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

II.  Increased Rating for Right Shoulder Disorder

The veteran seeks an increased rating for his service-
connected right shoulder disorder.  Specifically, he asserts 
that he cannot lift his right shoulder at all, with no 
mobility, and has severe pain in his right arm and shoulder.

A September 1998 operative report revealed a open right 
distal clavicle extension which resulted in no complications.  

An October 1998 health record revealed that the veteran 
experienced significant pain following right shoulder surgery 
that significantly limited his range of motion.  The 
physician prescribed a sleep aid and physical therapy (PT).  
A subsequent October 1998 physical profile report restricted 
him from any overhead work and work lifting more than 10 
pounds, due to right clavicle surgery.  A later October 1998 
PT report revealed that the veteran continued to experience 
constant pain and the inability to use his right arm and 
shoulder to the extent that it interfered with his ability to 
sleep.  The veteran also experienced intermittent numbness 
and tingling.  The active range of motion of the right 
shoulder was flexion of 27 degrees, extension of 48 degrees, 
abduction of 67 degrees, and external rotation of 19 degrees.  

A November 1998 health record revealed that the veteran 
continued to experience chronic pain.  Although noted as 
significantly improved, he still had a decreased range of 
motion, especially with regard to adduction and internal 
rotation.

A November 1998 health record revealed that the veteran 
continued to experience 
post-operative pain, particularly in the wound area.  He had 
full passive range of motion of the shoulder, and good 
rotator cuff strength, with no evidence of impingement or 
neurovascular problems.  

A December 1998 health record revealed that the veteran 
continued to experience pain in his right shoulder.  The 
physician noted he had full range of motion, with slight 
limitation in internal rotation.  Motion of the veteran's 
shoulder reproduced the veteran's pain and soreness.  The 
physician's physical examination failed to reveal the source 
of the pain.  

A January 1999 progress note revealed the veteran was 
referred to a private physician for cervical pain radiating 
to the veteran's shoulders.  The physical examination 
revealed brachioradialis on the right is 1/5.  Upon rotation 
of the arm, the veteran experienced upon both abduction of 
the shoulder and elbow.  The diagnosis was cervical radular 
pain.  The physician expressed his intent to conduct a 
cervical epidural steroid injection.

A January 1999 clinical record reveals the veteran continued 
to experience chronic neck and shoulder pain after distal 
clavicle excision.  The physician requested three cervical 
epidural steroid injections.  The provisional diagnosis was 
chronic neck and shoulder pain.


In January 1999 and February 1999, the veteran underwent two 
epidural steroid injections, with interspinal myelography.  
The physician noted no complications.  Between February and 
June 1999, at the direction of his private physician, the 
veteran underwent six stellate ganglion blocks.  No 
complications with these procedures were reported.

A February 1999 medical record revealed that the veteran had 
only three days' relief from the steroid injections.  The 
physician concluded that the veteran had elements of reflex 
sympathetic dystrophy involved with his post-surgical 
complications and should have stellate ganglion blocks for 
pain relief.

A February 1999 physical profile serial report restricted the 
veteran from work with the right arm, due to a right distal 
clavicle excision.

A March 1999 progress note stated that the veteran 
experienced a decrease in pain after a stellate ganglion 
block but that the pain returned.  At that time, the veteran 
was also given over the counter pain medication.

A May 1999 orthopedic clinic note revealed that the veteran 
experienced continued pain.  The physician sought to continue 
the stellate nerve blocks, and recommended the veteran 
consider seeing the Medical Evaluation Board.

A May 1999 consultation sheet revealed that the veteran 
continued to experience pain in his right shoulder and the 
veteran noted that for relief he preferred the stellate 
ganglion blocks treatment.  The physician stated would refer 
the veteran for continued treatment.

A May 1999 progress note revealed that the veteran underwent 
three stellate ganglion blocks to which he responded well.  
Despite continuing to experience pain, the private physician 
noted his status as much improved.  The physician also noted 
plans for an additional three stellate ganglion blocks.

A July 1999 progress note from the veteran's private 
physician noted improvement since the prior surgery, but 
stated that the veteran still experienced pain in his right 
shoulder and arm.   However, use of the right hand was not 
limited, and there was no guarding or phyersensitivity. 

A July 2000 PT evaluation noted that the veteran continued to 
experience pain in his right shoulder.  The physician noted 
that the veteran had increased pain on elevation, with 
flexion and abduction of approximately 150 degrees, and 
internal rotation to approximately waist level behind back.  
The physician concluded that the veteran might have had post-
surgical complications, and noted that the veteran might be a 
candidate for surgical revision, secondary to failed 
conservative therapy for his right shoulder/neck symptoms.  
He recommended orthopedic follow up, and 
electromyography/nerve conduction velocity testing (EMG/NCV), 
to determine the veteran's right arm neurological status.

An August 2000 orthopedic clinic report revealed that the 
veteran had chronic problems and pain in his right shoulder 
that PT and injections of anti-inflammatory medication did 
not resolve.  The veteran inquired about additional surgery 
prior to meeting with the Medical Evaluation Board.

An early September 2000 medical record noted that the veteran 
experienced pain following injections for chronic right 
proximal clavicular pain, which did not reduce the pain of 
the shoulder itself.  The physician noted mild tenderness 
with active range of motion of the right arm, and concluded 
that right cervical pain of an undetermined etiology, and 
referred the veteran to an orthopedic specialist.  Another 
early September 2000 orthopedic clinic record revealed that 
the veteran experienced increased pain upon increased motion 
of his right shoulder and arm.  The physician requested an 
magnetic resonance imaging (MRI) of the right shoulder to be 
conducted to look for a labral tear and internal impingement.

A September 2000 orthopedic clinic report noted that the 
veteran had continued right shoulder pain following the 
labral repair surgery.  The examiner noted that the veteran 
might be considered by the Medical Examination Board for a 
medical discharge instead of seeking an alternate military 
specialty for the veteran.  The subsequent physical profile 
serial report deemed the veteran not to be worldwide 
qualified, and restricted him from any overhead lifting, 
lifting greater than 30 pounds, and physical training.

A mid-October 2000 orthopedic clinical report noted that the 
veteran had a likely labral tear of the right anterior 
shoulder ligament.  He advised a right shoulder arthroscopy 
to repair it.  In late October 2000, the veteran underwent a 
right shoulder arthroscopy with arthroscopic right 
subacromial decompression.  The post-operative diagnosis was 
impingement right shoulder status post right distal clavicle 
resection.

A November 2000 orthopedic record immediately following 
surgery noted the veteran still experienced pain and 
swelling.  The active range of motion was reported as limited 
due to pain.  The veteran was instructed to begin PT.  A 
later November 2000 orthopedic record revealed the veteran 
had right shoulder pain four weeks after surgery, upon 
activity but not when resting.  It was also reported that the 
veteran also had a slowly improving range of motion.  The 
range of motion was noted as "poor," with flexion at 90 
degrees and abduction at 80 degrees, an internal range of 
motion of 25 degrees. The diagnosis was to continue PT.  A 
subsequent November 2000 physical profile serial report 
deemed the veteran not to be worldwide qualified, with 
restrictions of no overhead lifting, no lifting greater than 
10 pounds with right arm, and no physical training.

A February 2001 orthopedic clinic record reveals that the 
veteran experienced less pain in the three months following 
his most recent surgery, with improved motion and minimal 
pain.  The physician noted the range of motion was flexion of 
160 degrees, and internal and external rotation of 160 
degrees, with no swelling, and slight crepitus.  The 
assessment was right shoulder derangement.  A later February 
2001 orthopedic clinic record revealed the right arm had 
flexion of 140 degrees, abduction of 90 degrees, external 
range of motion of 20 degrees, and internal range of motion 
of 25 degrees.

Subsequent to service discharge, a January 2002 pain 
management questionnaire revealed that the veteran had 
experienced pain in his right shoulder since 1996.  He 
described the pain as constant, but of varying intensity, 
worst in the early and late morning, and at night.  He also 
described the pain as burning and sharp, with numbness, 
increased swelling and weakness.  The veteran stated that the 
pain increased when he was lying down, or engaged in 
exercise.  He noted that his appetite had decreased, and that 
his sleep was interrupted twice a night due to the pain.  The 
pain traveled to his lower arm.  He stated that he used cold 
packs for relief.

An October 2002 private medical record revealed that the 
veteran was able to conduct everyday actions but experienced 
pain upon pushing a lawnmower and gardening.  The physical 
examination revealed that the right shoulder had flexion of 
170 degrees, with pain at 160 degrees; abduction to 80 
degrees, with pain at 20 degrees; and external and internal 
rotation to 90 degrees, without pain.  The physician noted no 
anklyosis.  The physician's diagnosis was status post right 
shoulder subacromial decompression, with residuals of 
decreased range of motion, scar, and mild to moderate 
limitations of function.  The physician noted that the 
veteran's condition would interfere with the veteran's usual 
occupation, due to pain in the veteran's shoulders, with 
prolonged use.  An x-ray conducted in conjunction with this 
evaluation noted widening of the acromioclavicular (AC) joint 
of the right shoulder, and probable resection of the distal 
clavicle, but was otherwise within normal limits.  

In his December 2002 notice of disagreement, the veteran 
stated that his right shoulder and arm had less than 40 
percent movement, he experienced constant numbness in his 
fingers, and could not lift anything over his head on the 
right hand side.

In May 2003, the veteran underwent another right shoulder 
surgery.  The surgical report noted his preoperative 
diagnosis was impingement, with possible cuff tear.  The 
postoperative diagnosis was impingement, with partial-
thickness cuff tear on the right shoulder.

In June 2003, a VA joints examination was conducted.  The 
veteran rated his pain as an 8 on a 1-10 scale.  He reported 
increased swelling of his right shoulder after the May 2003 
surgery.  He also noted that he had been fired from his job 
because the surgery eliminated his ability to lift objects, 
and had been unemployed since that time.

A July 2003 orthopedic clinic report noted that the veteran 
felt sore and weak.  He had an external rotation of 10 
degrees, flexion was 100 degrees, and abduction was 100 
degrees.  

A PT record from July 2003 revealed the veteran had external 
rotation of the right shoulder of 10 degrees, flexion to 100 
degrees, and abduction to 100 degrees. The veteran reported 
he was still sore and weak.  

Later in July 2003, a VA peripheral nerves examination was 
conducted.  Although the claims file was not reviewed, the 
examiner knew the history of the veteran's injuries from 
consulting previous VA records about the veteran's prior 
surgeries.  At that time the veteran reported that since 
surgery, the pain in his right shoulder had been worse than 
before.  He experienced tingling and numbness in his fingers 
and hands, and had problems doing things with his right arm.  
Specifically, he could not lift his right arm above the 
nipple level of his chest.  He took naproxen for the pain.  
The scar from the most recent surgery was sensitive.  The 
veteran reported an inability to pick up and lift anything, 
and a minimal range of motion.  It was reported that the 
physical examination revealed tenderness to palpation of the 
acromial clavicular joint with restriction in both active and 
passive movements of his right shoulder.  On active range of 
motion, flexion of the right shoulder was limited to 100 
degrees, adduction to 80 degrees, extension to 40 degrees, 
internal rotation to 45 degrees, and external rotation to 60 
degrees.  The examiner noted that the veteran, while 
undressing for the examination, felt discomfort in his right 
arm and did not use it to assist himself at all.  No 
fasciculations, atrophy of any muscles of the shoulder joint, 
and no loss of fine motor control was evident.  The examiner 
concluded that the veteran's symptoms were secondary to 
mechanical causes.  There was no loss of reflexes, and muscle 
strength in the right upper extremity was 4/5.  The 
examiner's evaluation was right should status post right 
subacromial decompression with partial rotator cuff tear.  
The examiner noted that the veteran was still symptomatic, 
one month after surgery, with moderate to severe limitation 
of motion due to pain, and subjective feelings of numbness 
and hyperesthesia in his right arm.  

The August 2003 EMG consultation was a normal study, with no 
electrophysiological evidence of plexiopathy, entrapment 
neuropathy or cervical radiculopathy.  The physician found 
that the veteran's pain appeared to be related to mechanical 
causes.

An August 2003 PT report noted the veteran's active flexion 
of 125 degrees and abduction of 135 degrees.  With regard to 
the passive range of motion, flexion was of 145 degrees and 
abduction of 155 degrees, with external rotation of 60 
degrees, and internal rotation of 75 degrees.  After a PT 
session, there was flexion of 155 degrees, abduction of 135 
degrees, external rotation of 70 degrees, and internal 
rotation of 80 degrees.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21 (2004).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Id.; Francisco, 7 
Vet. App. at 58.

The veteran's service-connected right shoulder disorder is 
currently rated as 20 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5201.  Diagnostic Code 5201 addresses 
limitation of motion of the arm.  A 20 percent rating is 
warranted for limitation of motion to the shoulder level.  
Ratings of 30 and 40 percent are warranted for range of 
motion to midway between side and shoulder level, and to 25 
degrees from the side, respectively.  Id.  Normal range of 
motion is between 0 degrees and 180 degrees, where the 
anatomical position is considered to be at 0 degrees.  
38 C.F.R. § 4.71, Plate I (2004).

The veteran maintains that a rating in excess of the current 
rating of 20 percent disabling is warranted in light of the 
disability that his right shoulder causes.  He contends that 
he cannot lift his arm at all, and when he tries to, it feels 
as if he had a stroke.  He also related that he will likely 
require additional surgeries in the future which will impede 
on his ability to find permanent employment.  In this regard, 
lay statements are considered to be competent evidence when 
describing symptoms of a disease.  However, symptoms must be 
viewed in conjunction with the objective medical evidence of 
record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the recent evidence of record but 
finds that there is no basis for a higher evaluation under 
Diagnostic Code 5201.  In this regard, the veteran's most 
recent VA examinations show flexion and adduction above 
shoulder level, as indicated by the tests conducted at 
examination.  Thus, a higher rating under Diagnostic Code 
5201 is not warranted.  Accordingly, the preponderance of the 
evidence is against the claim for a higher rating, the 
doctrine of reasonable doubt is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, lack of coordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45 (2004).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, lack of coordination, 
and pain on movement.

In light of the veteran's credible complaints of pain and 
weakness experienced in his right shoulder, the Board has 
considered functional loss due to flare-ups of pain, 
fatigability, lack of coordination, pain on movement, and 
weakness.  There is no evidence that the pain causes disuse 
atrophy or additional lack of coordination on use not 
contemplated by the currently assigned rating.  Hence, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not provide a 
basis for an increased evaluation.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2004).  "The 
governing norm in these exceptional cases is:  a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this regard, the schedular evaluations 
in this case are adequate.  The rating in excess of 20 
percent has been provided for certain degrees of limitation 
of motion of the right arm, and the medical evidence does not 
reflect a basis for a higher rating.  The Board finds no 
evidence of an exceptional disability picture.  Accordingly, 
the RO's failure to consider or to document its consideration 
of this section was not prejudicial to the veteran.  As such, 
an initial rating in excess of 20 percent disabling for the 
veteran's right shoulder disability is not warranted.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Service Connection for Positive PPD Test

The veteran's service medical records indicate that he 
exhibited a positive PPD test, but no signs or symptoms of 
active tuberculosis, in January 2001.  A March 2001 treatment 
record noted that the veteran was started on a six-month 
prophylactic course of Isoniazid (INH) therapy in February 
2001.  At that time, the veteran reported muscle pain in his 
right side and intermittent abdominal pain.  The examining 
physician noted that the head, eyes, ears, nose and throat 
scores were normal.  The veteran was given one month of INH 
medication and was to report back the next month for 
evaluation.  The veteran had no known tuberculosis exposure, 
and exhibited no signs or symptoms of the disease.  No other 
records of treatment for positive PPD test, or for 
tuberculosis, were included in the veteran's claims file.

In a December 2001 statement, the veteran noted that he had 
been given medication for the positive PPD test and that "it 
had caused a few problems in itself."  In his December 2002 
notice of disagreement, the veteran stated that the positive 
PPD test result occurred after he had been deployed to Greece 
and Saudi Arabia.  He also stated that he had been taking 
vitamin B-12 supplements since that time, but still 
experienced some problems.  However, the veteran did not 
state what types of problems he experienced, or describe 
their duration or severity.


Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  However, 
a positive PPD test is not a "disability."  Rather, it is a 
laboratory test finding.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); see also Tubianosa v. Derwinski, 3 Vet. App. 
181, 184 (1992) (granulomatous nodules periodically 
demonstrated on x-rays are not reflective of any diagnosed 
respiratory entity but merely idiosymiatic anomalies).  

Accordingly, as a current disability has not been shown by 
the evidence of record, service connection is not warranted.


ORDER

Entitlement to an initial rating in excess of 20 percent for 
status post right shoulder subacromial decompression is 
denied.

Entitlement to service connection for positive PPD test is 
denied.



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


